Citation Nr: 0843300	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from September 1962 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  The RO in Muskogee, Oklahoma has 
original jurisdiction over the claim.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in November 2008; a transcript of that hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

I.  TDIU

A total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

In the present appeal, the claims file indicates that the 
veteran meets the percentage criteria for TDIU as of February 
28, 2005.  At such time he was service-connected for 
bilateral hearing loss, evaluated as 30 percent disabling, 
chronic low back strain with osteoarthritis and scoliosis, 
evaluated as 40 percent disabling, tinnitus, evaluated as 10 
percent disabling, and diabetes mellitus, evaluated as 10 
percent disabling.  As of February 28, 2005, the veteran's 
combined disability rating is 70 percent.  38 C.F.R. § 4.25 
(2008).  He has since been awarded an increased rating of 60 
percent for his service-connected bilateral hearing loss, 
bringing his combined disability rating to 80 percent as of 
November 15, 2007.  Clearly, the veteran meets the schedular 
criteria for an award of TDIU pursuant to the provisions of 
38 C.F.R. § 4.16(a).

The veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  
Although testimony received in November 2008 reflects that it 
is his contention that all of his service-connected 
disabilities have some impact on his employability, the 
veteran has indicated through written statements and 
testimony that he is predominantly disabled as a result of 
his service-connected low back disability.  

Competent evidence associated with the claims file 
demonstrates that the veteran uses a walker and a cane for 
ambulatory assistance.  See August 2006 VA Examination 
Report.  He arrived at the November 2008 Board hearing in a 
wheelchair.  Such evidence is relevant to the issue of TDIU 
in light of the veteran's educational and occupational 
background.  The veteran reported having a high school level 
education.  His service records indicate that his predominant 
military occupational specialty (MOS) was track vehicle 
repairer.  Post-service, the veteran was employed in labor-
intensive including mechanics, vehicle operation, and 
military equipment testing.  Yet, as indicated by the above 
evidence of the use of ambulatory assistive devices, the 
veteran is no longer able to perform tasks associated with 
manual labor.  

It is not clear, however, whether the veteran's 
unemployability is due to his service-connected disabilities.  
In this regard, it is certainly plausible that the veteran's 
service-connected low back disorder may be severe enough to 
require the use of ambulatory aids.  However, the 
contemporaneous medical evidence shows that the veteran is 
receiving treatment for a number of co-morbidities, including 
the service-connected disabilities listed above, coronary 
artery disease, chronic obstructive pulmonary disease (COPD), 
osteoporosis, essential hypertension, peripheral vascular 
disease, and hyperlipidemia.  See VA Problem List (Active) 
dated February 12, 2008.  Therefore, it is also possible that 
nonservice-connected disabilities, such as COPD, 
osteoporosis, or peripheral vascular disease necessitated the 
use of a cane, walker, and wheelchair.  

The veteran was examined in August 2006 for the purpose of 
evaluating the severity of his low back disability.  The 
examination report contains current findings; there is also 
an addendum containing an opinion that the veteran is 
"permanently and totally disabled."  However, closer review 
reveals that this addendum discusses a veteran who is a 
quadriplegic status post-cerebrovascular accident; the 
addendum, including the medical opinion, does not pertain to 
the veteran.  See Second Addendum dated August 10, 2006 
(states 'please disregard addendum above.; [sic] as this was 
meant for a different veteran').  

Additionally, though the veteran has presented for a number 
of VA examinations in the past, the reports of these 
examinations are completely devoid of opinions as to the 
effect of the veteran's service-connected disabilities on his 
employability.  Accordingly, the Board finds that a decision 
on the TDIU claim cannot be made without first obtaining a 
medical opinion which addresses the impact of the veteran's 
service-connected disabilities on his employability.  See 
Moore v. Nicholson, 21 Vet. App. 211 (2007), citing Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994) [the Board had a duty, 
where the critical issue was TDIU, to request a medical 
opinion to discuss what effect the veteran's service-
connected disability had on his ability to work]; see also 
Beaty v. Brown, 6 Vet. App 532, 537 (1994).  This opinion 
must be obtained from an appropriately qualified physician.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions]; see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

II. Coronary Artery Disease

The United States Court of Appeals for Veterans Claims 
(Court) has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  In the present case, the veteran's 
accredited representative asserted at the November 2008 
hearing that the veteran's service-connected diabetes "may 
contribute to his coronary artery disease."  Hearing 
Transcript, p. 9.  He has also presented written argument 
indicating the veteran's service-connected diabetes 
aggravates his non service-connected coronary artery disease.  
See the May 9, 2008 Statement of Accredited Representative in 
Appealed Case.

In the spirit of liberally construing claims, the Board finds 
that the above statement reasonably raises the issue of 
entitlement to service connection for coronary artery disease 
as secondary to diabetes, to include the issue of whether 
diabetes aggravates coronary artery disease.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991).  Moreover, the Board is of the opinion that the 
issue of service connection for coronary artery disease is 
inextricably intertwined with the veteran's current TDIU 
claim on appeal.  In this regard, if service connection were 
to be awarded for coronary artery disease, the impact of this 
disability would need to be considered in whether the veteran 
can obtain and sustain substantially gainful employment.  
See 38 C.F.R. § 4.16(a).  

As such, a remand is necessary to allow the issue of 
entitlement to service connection for coronary artery disease 
as secondary to diabetes, to include the issue of whether 
diabetes aggravates coronary artery disease, to be 
adjudicated by the agency of original jurisdiction (AOJ).  
The fact that this issue is inextricably intertwined does not 
establish that the Board has jurisdiction of this issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the AOJ in the 
first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Adjudicate the issue of entitlement to 
service connection for coronary artery 
disease as secondary to diabetes, to 
include the issue of whether diabetes 
aggravates coronary artery disease.  The 
veteran and his representative should be 
informed in writing of the resulting 
decisions and his associated appellate 
rights.  

2.  VBA should then arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
bilateral hearing loss, chronic low back 
strain with osteoarthritis and scoliosis, 
tinnitus and diabetes mellitus, alone, 
render him unable to secure or follow a 
substantially gainful occupation.  If the 
reviewing physician determines that 
specialist consultation(s), physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



